UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1663


LORENZO JUAREZ-SANCHEZ, a/k/a Lorenzo Juarez Sanchez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 13, 2013              Decided:   January 14, 2014


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anser  Ahmad,  ADVANCED IMMIGRATION   LAW  GROUP,  Harrisburg,
Pennsylvania, for Petitioner. Stuart F. Delery, Assistant
Attorney General, Jesi J. Carlson, Senior Litigation Counsel,
Daniel B. Mullen, Law Clerk, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lorenzo     Juarez-Sanchez,       a   native       and     citizen   of

Mexico, seeks review of an order of the Board of Immigration

Appeals (Board) denying his motion to remand and affirming the

Immigration    Judge’s    decision     denying      relief     from     removal.

Juarez-Sanchez    asserts   that     the   agency    erred    in   denying     his

application    for   cancellation     of   removal    and    that     the   Board

abused its discretion in denying his motion to remand.                   We have

reviewed the administrative record and Juarez-Sanchez’s claims

and conclude that they are without merit.              We accordingly deny

the petition for review for the reasons stated by the Board.

See In re: Juarez-Sanchez, (B.I.A. Apr. 19, 2013).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before    this    court    and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                      2